Order filed August 26, 2016




                                           In The

                          Fourteenth Court of Appeals
                                   NO. 14-15-00042-CV


                            BENSON SCOTT WYLY, Appellant

                                             V.

 ESSEX INSURANCE COMPANY, U.S. RISK, INC. AND INTEGRITY INSURANCE
                         SOLUTION, Appellee


                          On Appeal from the 10th District Court
                                Galveston County, Texas
                           Trial Court Cause No. 13-CV-0583

                                        ORDER

      The clerk’s record was filed May 8, 2015. Our review has determined that a relevant item
has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain Notice of Non Suit – Partial filed by Benson Scott Wyly on October 18, 2014.

      The Galveston County District Clerk is directed to file a supplemental clerk’s record on
or before September 6, 2016, containing Notice of Non Suit – Partial filed by Benson Scott
Wyly on October 18, 2014.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.

                                 PER CURIAM